Memorandum by the Court.
Appeal by' the defendant corporation from an order of Special Term denying its motion for summary judgment dismissing the complaint herein as against it. The action results from an automobile accident which happened when the defendant Maresea traveling north overtook the appellant’s truck on a two-lane highway and as he was passing the truck in the lane for south traffic struck the plaintiff’s south bound ear head-on. At an examination before trial Maresea testified that he made a certain signal with his headlights prior to passing and that the truck driver returned said signal which to Maresea signified that there was no traffic approaching from the opposite direction. The fact of whether or not the alleged signalling actually occurred is for the jury and, if so, whether such act on the part of the driver of the truck constituted negligence. Order affirmed, with $10 costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.